The Court

were of opinion that, if a collector thus appointed was required to be sworn, it was competent for the jury to presume that fact. But the returning the valuation and a copy of the assessment to the town clerk, being a salutary and necessary regulation, essential to the citizens in general, can in no case be dispensed with. As there was no evidence offered to this point, and as the judge charged the jury generally, that the proof produced by the tenant was sufficient in law to establish his title to the demanded premises, the cause must be sent to a new trial. But considering that many years have passed since the transactions referred to, and that the present tenant was not a party to them, and had no control over them, the jury may be permitted to presume, from circumstances, that the assessors did not neglect so important a part of their official duty.
Mellen and Boutelle for the demandant.
Rice and Orr for the tenant, (a)

New trial granted.


 [Thayer vs. Steams, 1 Pick. 482.—Ed.]